Citation Nr: 0207334	
Decision Date: 07/05/02    Archive Date: 07/10/02

DOCKET NO.  96-02 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River 
Junction, Vermont


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel


INTRODUCTION

The appellant served on active duty from February 1966 to 
December 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 1995 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in White River Junction, Vermont.    

The Board notes that in May 1998, November 1999, February 
2001, and September 2001 decisions, the Board remanded this 
case for additional development.  The case has been returned 
to the Board and is ready for appellate review. 


FINDINGS OF FACT

1.  The appellant served in Vietnam from December 1966 to 
December 1967.  

2.  The appellant has post-traumatic stress disorder as a 
consequence of his military service.   


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the appellant, 
post-traumatic stress disorder was incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1101, 5103A, 5107 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 3.102, 3.303 (2001).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The appellant's service medical records are negative for any 
complaints or findings of any psychiatric disabilities, 
including PTSD.  The appellant's separation examination, 
dated in December 1967, shows that at that time, the 
appellant was clinically evaluated as normal for psychiatric 
purposes.  

The appellant's DD 214, Certificate of Release or Discharge 
from Active Duty, shows that he served in the Army from 
February 1966 to December 1967.    The appellant's Military 
Occupational Specialty (MOS) was as a radio relay and carrier 
attendant (Rad Rel & Carr Attn).  He received the National 
Defense Service Medal (NDSM), the Vietnam Service Medal 
(VSM), and the Republic of Vietnam Campaign Medal (VCM).  

The appellant's personnel records show that he was stationed 
in Vietnam from December 17, 1966 to December 16, 1967, and 
that he served in the 167th Signal Company (Sig Co) APO 
96350.  The records reflect that from April 16, 1967 to May 
11, 1967, the 167th Sig Co was attached to Co "C" 459 Sig 
Battalion (Bn) USARPAC (United States Army Pacific).  
According to the records, from May 12, 1967 to December 12, 
1967, the 167th Sig Co was attached to Co "A" 36th Sig Bn 
USARPAC.  The records further reflect that the appellant's 
MOS throughout his period of time in Vietnam was as a radio 
relay and carrier attendant.

Outpatient and inpatient treatment records from the White 
River Junction VA Medical Center (VAMC), from September 1993 
to January 1994, show intermittent treatment for the 
appellant's PTSD.  The records show that the appellant was 
hospitalized from September to October 1993.  Upon admission, 
it was noted that he presented with increased depressive 
symptoms including an inability to concentrate, loss of 
appetite, with 15 to 20 pound weight loss over the last six 
to eight months, sleep disturbance, variable energy level, 
and suicidal ideation with thoughts of driving his motorcycle 
into a bridge at a high speed or using his gun.  During the 
appellant's hospitalization, he underwent group and 
individual counseling and his suicidal ideation resolved.  
Upon discharge, he was diagnosed with the following: (Axis I) 
(1) PTSD, (2) polysubstance abuse (alcohol, cocaine, 
marijuana), (3) adjustment disorder with depressed mood, rule 
out dysthymia.  

In February 1994, the appellant underwent a VA PTSD 
examination.  At that time, he stated that in the last three 
to four years, his PTSD symptoms had worsened.  The appellant 
indicated that he had marked worsening in his ability to work 
and that he hated dealing with customers, bosses, or co-
workers.  He reported that his nightmares, memory intrusion, 
and concentration had all gotten worse, and he noted that he 
had continued difficulty with trust with friends and family.  
According to the appellant, many of his symptoms had been 
present right from his return from Vietnam, but he was able 
to cope with them for many years with the use of alcohol and 
other drugs.  The appellant revealed that in October 1993, he 
was hospitalized because he was feeling suicidal, depressed, 
and out of control.  He noted that following his 
hospitalization, he started to undergo therapy with Dr. Weeks 
at the VAMC.  According to the appellant, he had been married 
for 23 years and had one daughter who was 23 years old.  The 
appellant stated that he had a good, but distant, 
relationship with his daughter.  

The appellant reported that while he was stationed in 
Vietnam, he flew door gunner for six months.  He stated that 
he flew around Chu Lai and Tam Ky and that there were "a lot 
of hot L-Z's."  The examining physician stated that the 
appellant had extreme anxiety trying to recall the traumatic 
events of the war zone.  The examiner indicated that 
according to the appellant, he knew that he was going to be 
asked to talk about those things, but he had not even started 
to go over most of them yet with Dr. Weeks and felt that he 
was unable to do so without "falling apart."  The appellant 
was able to speak generally of his military service as a door 
gunner, with recollections of pulling guys all shot up and 
wounded into the helicopter.  He also reported having 
recollections of having to kick people off the helicopter 
when it was too full.  According to the appellant, he did a 
lot of shooting and he knew that he killed both civilians and 
enemy soldiers.  He also indicated that he was shot at 
regularly and he recalled one incident when he was two weeks 
away from returning back to the United States.  The appellant 
stated that at that time, he was asked to drive a gasoline 
truck for the Army for two weeks before his return.  He noted 
that one day, he was shot at while returning from a trip.  
The appellant stated that he had no gun, felt defenseless, 
and had a tremendous fear the truck was going to blow up.  

The appellant stated that after returning from Vietnam, he 
worked as a trucker, but that he lost that job secondary to 
marijuana use.  He indicated that he was unemployed for some 
time after that and that his drinking worsened during that 
period of time.  According to the appellant, since then, he 
had been self-employed for 20 years as a carpenter.  The 
appellant reported that it was the only way he had been able 
to work because any other work with bosses, co-workers, or 
close contact with customers was too stressful and he found 
that he was far too irritable to deal with people.  He noted 
that the solitary life as a self-employed carpenter was one 
of the few ways that he could make a living since it kept him 
distant from people.  

In the appellant's February 1994 VA examination, the 
examining physician stated that it appeared that the 
appellant had engaged in activities that were outside the 
range of the usual human experience.  According to the 
examiner, it was clear that the appellant had seen many 
wounded comrades and a great deal of active fighting, and did 
shoot people as well as being shot at.  The examiner noted 
that the appellant had marked re-experiencing of the 
traumatic events of Vietnam.  The appellant stated that he 
had intrusive thoughts that recurred every day for most of 
the day.  He reported that he had recurring and frightening 
nightmares and that he often woke up from the nightmares 
screaming, soaking wet, and his wife would have to call his 
name and shake him to help him become re-oriented.  According 
to the examiner, it appeared that the appellant had 
psychological distress over events that reminded him of 
Vietnam, which included smells, loud noises, and helicopters.  
It also appeared that the appellant had persistent avoidance 
of stimuli associated with the trauma and that for many 
years, he used alcohol to help him avoid intrusive memories 
through the day, as well as to help him with his disturbed 
sleep.  The examiner revealed that the appellant had a 
markedly decreased interest in significant activities, 
including many hobbies and sports that he used to enjoy, and 
that the only thing he seemed to find interesting was 
occasionally riding his bike.  He noted that it was clear 
that the appellant had symptoms of increased arousal which 
were not present prior to his time in Vietnam, and that he 
had marked difficulty with sleep.  According to the examiner, 
the appellant also had marked irritability which had made it 
impossible for him to work for anyone and had made it 
difficult at times to maintain work.  

Upon mental status evaluation, the examiner noted that the 
appellant was anxious and wary appearing.  The appellant had 
moderate eye contact which became very poor when discussing 
any of the significant trauma that he sustained in Vietnam 
and, during those times, the appellant's anxiety increased 
markedly as evidenced by fidgeting of his hands, downcast 
eyes, and marked latency of speech.  According to the 
examiner, the appellant was cooperative and appeared to be 
stating his case as honestly as possible.  The appellant's 
mood was depressed and his affect was blunted and very 
anxious.  The appellant's thought processes were clear and 
logical, and there were no gross psychotic symptoms.  No 
auditory or visual hallucinations and no delusions were 
noted.  The appellant had chronic passive suicidal ideation, 
but at present he denied any plan or intent.  The diagnoses 
included the following: (Axis I) (1) PTSD, (2) rule out 
bipolar disorder, (3) history of alcohol dependence, in 
remission, (Axis IV) severe, and (Axis V) the appellant was 
functioning at roughly 40 on the Global Assessment and 
Functioning (GAF) scale.  The examiner stated that the 
appellant appeared to have significant PTSD, which was 
impairing all aspects of his life.  According to the 
examiner, the appellant fulfilled all the criteria for PTSD, 
and his symptoms at that time interfered with his marital 
relationship, relationship with other human beings, his 
ability to function to his full extent in the work 
environment, as well as impairment of his ability to enjoy 
life to the extent to which it was possible for him.  It also 
appeared clear that the trauma that he had sustained in 
Vietnam was extremely difficult for him to recount to the 
examiner.  

A VA medical statement by Dr. William B. Weeks, dated in 
March 1994, shows that at that time, Dr. Weeks indicated that 
he was the appellant's treating psychiatrist and that he was 
currently treating the appellant for PTSD.  Dr. Weeks stated 
that the appellant suffered from symptoms of PTSD including 
nightmares, intrusive thoughts, sleep disturbance, isolation, 
emotional lability, anxiety, hypervigilance, and 
hyperstartle.  According to Dr. Weeks, all of those symptoms 
were secondary to the appellant's service to his country 
during the Vietnam War.  

In March 1994, the appellant submitted a PTSD questionnaire.  
At that time, he stated that in approximately October or 
November 1967, he was stationed in Chu Lai at a radio relay 
station.  The appellant indicated that he worked on a three 
man team where he worked 24 hours on and 48 hours off.  He 
noted that during his time off, he volunteered as a gunner 
with the 176th Aviation Combat Helicopters.  As a result, he 
took part in several assault operations and faced many "hot 
landing zones (LZ's)."  The appellant reported that on one 
occasion, "near dusk," they were fogged in on a mountain 
base camp with the combat unit.  However, the appellant 
revealed that he could not stay overnight because he had to 
return to do his shift at the "relay" or he would be 
considered absent without leave (AWOL).  He stated that at 
great risk to the entire crew, they flew back to Chu Lai, and 
that during that flight, they came under fire from automatic 
weapons.  The appellant indicated that he "froze with 
terror" and was unable to respond.  According to the 
appellant, they managed to escape without anyone getting 
harmed.  The appellant listed the names of some of the people 
who flew with him, including a Mr. H. and a Mr. S.G.    

A correspondence from the U.S. Army & Joint Service 
Environmental Support Group (ESG) to the RO, dated in March 
1995, shows that at that time, the ESG stated that they were 
enclosing Operational Reports-Lessons Learned (OR-LL's) 
submitted by the 43rd Signal Battalion (Sig Bn) for November 
1, 1966 to January 31, 1967, and the 54th Sign Bn for 
November 1, 1967 to January 31, 1968, the higher headquarters 
of the appellant's unit, the 167th Sig Company (Co).  The 54th 
Sig Bn's OR-LL's stated that the 167th Sig Co provided 
communication support for Special Forces operations as well 
as for two of the five combat operations that the battalion 
supported.  The OR-LL's also stated that the 167th Sig 
Company provided support for the 4th Infantry Division (4th 
Inf Div) and for Military Assistance Command, Vietnam (MACV) 
teams during the appellant's Vietnam tour.  

In January 1996, Mr. S.G. submitted a statement to the RO in 
support of the appellant's contentions.  Mr. G. indicated 
that in 1967, he was stationed at Chu Lai in Vietnam with the 
101st  Airborne Division.  Mr. G. stated that at that time, he 
knew the appellant and had personally witnessed him as he 
flew as a door gunner with the 176th Aviation Company.  
According to Mr. G., he was also aware that that was not the 
appellant's assigned duty and that he was engaged in that 
activity as a volunteer during his off-duty time.

In June 1996, a hearing was conducted at the RO.  At that 
time, the appellant testified that upon his arrival in 
Vietnam, he was assigned to the 167th Signal Company, which 
was later attached to the 509th Signal Battalion.  
(Transcript (T.) at page (pg.) 4).  The appellant stated that 
while he was in Vietnam, his MOS was as a radio relay and 
carrier attendant.  (T. at pg. 5).  He indicated that he had 
a weapon assigned to him, but that he never had to fire it.  
(T. at pg. 6).  According to the appellant, his company was 
moved to Chu Lai and he started working at the "rock pile" 
where he set up communications for an artillery unit.  (T. at 
pages (pgs.) 7 & 8).  The appellant noted that the 176th 
Aviation was also stationed at Chu Lai and that because he 
had a lot of time off, he volunteered to fly as a door gunner 
with that unit.  (T. at pgs. 8 & 9).  He reported that he 
volunteered approximately three to four times a week, and 
that the missions involved delivering hot meals and supplies 
to the soldiers in the field.  (T. at pgs. 10 & 11).  The 
appellant testified that most of the missions were non-
combat.  (Id.).  He noted that he could not recall the names 
of the pilots or co-pilots with whom he flew, but recalled 
that there was one flight crewman who had served as a gunner 
and possibly also as a crew chief, who had a Spanish name.  
(T. at pg. 12).  According to the appellant, he thought that 
the crewman's name was Mr. G.  (T. at pg. 12).  In response 
to the question as to whether he was ever shot at or if he 
ever had any occasion to fire his weapon, the appellant 
responded "yes," although he noted not very often.  (Id.).  
The appellant indicated that on one occasion in approximately 
October or November 1967, they had landed somewhere west of 
Tam Key to bring hot meals and laundry to the field.  (T. at 
pg. 13).  He noted that upon nightfall, it had become foggy 
and they could not leave.  (Id.).  However, the appellant 
reported that he had to get back to work at his other job by 
midnight, and that they decided to fly back.  (Id.).  
According to the appellant, on the flight back to Chu Lai, 
they were fired upon and he "fell apart" and could not fire 
back.  (Id.).  The appellant stated that there was "yelling 
on the radio" for him to return fire, but that he could not 
fire his weapon.  (Id.).  He indicated that after that 
incident, he felt as if he had endangered the lives of the 
other crewman by failing to return fire and that he never 
flew again.  (T. at pgs. 13 & 14).  The appellant revealed 
that for his remaining few weeks in Vietnam, he drove a truck 
and that on one occasion, he was fired upon. (T. at pgs. 16 & 
17). 

A correspondence from the U.S. Armed Service Center for 
Research of Unit Records (USASCRUR) (formerly the ESG), to 
the RO, dated in May 1997, shows that at that time, the 
USASCRUR stated that they were enclosing the 176th Aviation 
Company (Avn Co) History from October 1, 1996 to March 1, 
1968.  The USASCRUR noted that they were also enclosing 
copies of OR-LL's submitted by the 14th Avn Battalion 
covering the period of time from August 1, 1967 to January 
31, 1968.  According to the USASCRUR, those documents 
revealed units, locations, combat operations, enemy 
activities, and causalities sustained in the reporting unit's 
area of operations during that period.  The USASCRUR stated 
that they were unable to document that the appellant 
performed door gunner duties during his Vietnam tour, and 
that stressors such as the appellant almost getting a flight 
crew killed were seldom found in combat records.   

In November 1997, the National Personnel Records Center 
(NPRC) submitted to the RO morning reports for the 176th Avn 
Co for the period of time from October to November 1967.  The 
morning reports did not show any unit members as being killed 
in action or wounded in action.   

In August 1999, a hearing was conducted at the RO before the 
undersigned Board member.  At that time, the appellant 
testified that while he was in Vietnam, he was assigned to 
the 167th Signal Company and was initially stationed at Camp 
McDermott in Nha Trang, but that approximately three to four 
months later, his company was transferred to Chu Lai.  (T. at 
pgs. 2-5).  The appellant stated that while he was in Chu 
Lai, he volunteered as a gunner with the 176th Combat 
Aviation Company.  (T. at pgs. 11 & 12).  He indicated that 
he carried an M60 machine gun and that he probably fired it 
three times.  (T. at pg. 13).  According to the appellant, 
his PTSD stressor occurred one night when they were flying 
back to Chu Lai and were fired upon.  (T. at pg. 14).  The 
appellant revealed that he got scared and was unable to 
return fire even though they were yelling at him "on the 
headphones" to return fire.  (Id.).  

In December 1999, the RO received outpatient treatment 
records from the White River Junction VAMC, from January 1994 
to November 1999.  The records show intermittent treatment 
for the appellant's PTSD.  

In February 2000, Mr. D.R. submitted a statement in support 
of the appellant's claim.  At that time, he stated that the 
appellant was a door gunner in the 176th Aviation Company.  
However, Mr. R. indicated that the appellant was not assigned 
to his gunship.  According to Mr. R., the appellant worked 
under combat conditions.  Mr. R. reported that in every 
mission, they engaged hostile forces and supported the 
infantry from their weapons platform.  Mr. R. stated that he 
was injured and ultimately left the 176th Aviation Company.  

VA Form 119, Report of Contact, dated in February 2000, shows 
that at that time, the RO noted that a review of Mr. D.R.'s 
file revealed that he served in Vietnam beginning in 1966, 
but that the exact date was not ascertainable.  The RO 
reported that according to Mr. R., he was a door gunner on 
July 16, 1966 during which time 19 of 21 helicopters were 
either damaged or destroyed.  Mr. R. also reported that he 
was in a helicopter crash in approximately September or 
October 1966.  In October 1966, Mr. R. was treated at the 1st 
Air Cavalry, 101st Airborne in Vietnam.  Mr. R. was treated 
at the 86th Evacuation hospital in Pleiku in April 1967 and 
September 1967.  As of October 1967, the appellant was in San 
Francisco.  The RO noted that nothing in Mr. R.'s file 
specifically mentioned the 176th Aviation Company and that no 
further information was available from his file as to his 
unit or place of duty during the period in question.  

In June 2000, the appellant underwent a VA PTSD examination.  
At that time, he stated that while he was in Vietnam, he was 
a door gunner on a helicopter.  The appellant indicated that 
he had nightmares and other intrusive experiences about the 
last time he performed that duty.  He noted that it was the 
first time the helicopter had gone out at night and they were 
fired upon and he became overwhelmed with fear.  According to 
the appellant, he was unable to perform his duties in the 
helicopter and unable to shoot in defense of his crew.  The 
appellant reported that at present, he had nightmares and 
flashbacks.  He described intrusive thoughts of the events, 
as well as physiologic and psychological distress when 
reminded of the events.  The examining physician stated that 
the appellant had tremulousness and sweating throughout the 
course of the interview.  The appellant described attempting 
to avoid thinking of the events, as well as avoiding 
situations which reminded him of the events.  He complained 
of severe irritability, as well as diminished sleep and 
concentration.  The examiner noted that the appellant 
appeared hypervigilant and had an exaggerated startle 
response in the interview.  

Upon mental status evaluation, there was no evidence of 
impairment in thought process or communication.  The 
appellant denied hallucinations, and there was no evidence of 
delusions.  He reported suicidal and homicidal ideation.  
According to the appellant, he had thoughts of shooting 
himself, but denied any intent.  He also denied any homicidal 
intent or plan.  The appellant was unable to perform basic 
activities of daily living such as shopping for himself 
because he became enraged and felt that he was at risk to 
harm others if he went out in public.  According to the 
appellant, his wife performed those activities for him.  The 
appellant was alert and oriented to person, place, and time.  
His speech was slightly pressured and rapid at times, which 
appeared to be secondary to severe irritability.  The 
appellant described panic attacks which he reported occurred 
daily when they were at their worst.  He reported a depressed 
and anxious mood, and he appeared both extremely irritable 
and anxious.  The diagnoses included the following: (Axis I) 
(1) PTSD, (2) marijuana dependence, (Axis IV) problems with 
primary support, occupational problems, financial problems, 
and (Axis V) GAF score of 40 representing major impairment in 
multiple areas of functioning as described above.  The 
examiner noted that the appellant met the criteria for PTSD 
and that all of the symptoms which he described appeared 
directly related to his in-service stressors.  While the 
appellant also met the criteria for marijuana dependence, his 
current symptoms did not seem to be causing any impairment 
beyond the profound and severe PTSD symptoms that he 
experienced daily.  Thus, according to the examiner, any 
impairment in functioning that the appellant currently 
experienced was directly related to his PTSD and solely 
attributable to it.  

A correspondence from the RO to Mr. S.C., dated in June 2000, 
shows that at that time, the RO stated that they were 
contacting him because records furnished by the Department of 
the Army showed that he was the unit Historical Officer for 
the 167th Avn Co during the period of time from December 1966 
to December 1967.  The RO requested that Mr. C. respond to 
the following question: was it a practice in the Aviation 
Company to accept volunteers from other units with non-combat 
MOS's to fly as door gunners on their off duty hours? 

In a July 2000 correspondence from Mr. S.C. to the RO, Mr. C. 
responded to the RO's inquiry.  Mr. C. stated that the 
general practice for combat missions was to operate all 
aircraft with qualified crewmembers, including an aircraft 
commander, co-pilot, crew chief, and door gunner.  Gunship 
missions generally prohibited passengers because fuel and 
armament loads limited weight allowances and seating.  On 
occasion, a gunship not involved in either combat or combat 
support missions would carry a nonrated passenger either in a 
5th seat or in the crew chief or door gunner well or station.  
According to Mr. C., combat missions were flown with fully 
qualified crew members.  Lift helicopters, or "slicks", 
because of their many missions and changeable seating 
configurations, could carry passengers in the cabin and in 
the crew chief/door gunner wells, in place or in addition to 
the assigned crew chief or door gunner.  When slicks flew 
combat service support missions like mail runs or 
administrative flights, non-crew members were permitted to 
fly in the place of a regularly assigned crewmember.  
According to Mr. C., it was thus possible for the veteran in 
question to have flown on a variety of missions in a non-crew 
member status and not logged flight time.  

In September 2000, the RO informed the examiner from the 
appellant's June 2000 VA examination that the appellant's 
only verified stressor was that it was possible that he flew 
in a helicopter as a passenger on non-combat missions.  The 
RO noted that they had been informed by the unit historian of 
the unit in question that combat missions were flown with 
fully qualified crew members (which the appellant was not).  
The RO then requested that the examiner review the 
examination report and advise whether or not the above 
stressor was sufficient to support the diagnosis of PTSD.   

In an addendum, dated in September 2000, the examiner from 
the appellant's June 2000 VA examination stated that his 
diagnosis of PTSD was based on the description of the 
stressors that the appellant had made to him during the 
course of the examination and that he had no reason to be in 
doubt of those stressors and found the appellant to be 
credible.  However, the examiner stated that if he was only 
able to consider the stressor of flying in a helicopter in a 
non-combat mission, he could not find a diagnosis of PTSD.  

In a February 2001 decision, the Board remanded this case.  
At that time, the Board stated that it was the appellant's 
contention that in approximately October or November 1967, he 
served as a volunteer door gunner on helicopters with the 
176th Aviation Company.  The Board noted that among the 
servicemen who had served with the 176th Aviation Company in 
1967 was a Mr. D.R.  The Board indicated that according to a 
February 2000 Report of Contact (VA Form 119), a review of 
Mr. D.R.'s file showed Vietnam service beginning in 1966 and 
that he reported being a door gunner in July 1966 and was 
treated at the 86th Evac. hospital in Pleiku, in April and 
September 1967.  However, the VA Form 119 stated that 
"[n]othing in [D.R.'s] file specifically mentioned the 176th 
Aviation Co."  The Board noted that while a copy of Mr. 
D.R.'s Report of Transfer or Discharge (DD Form 214) was of 
record, his personnel file (DA 20) was not, and it was 
unclear if it had been reviewed.  Thus, as Mr. D.R. had 
corroborated the appellant's claimed stressor, the Board 
believed that it was important to verify if Mr. D.R. was in 
the 176th Aviation Company during the time specified by the 
appellant.  Accordingly, the Board remanded this case and 
requested that the RO obtain a copy of Mr. D.R.'s personnel 
record (DA-20) and associate it with the claims file.  

In a September 2001 decision, the Board again remanded this 
case.  At that time, the Board noted that after the previous 
February 2001 remand decision, Mr. D.R.'s service personnel 
records, including DA Forms 20 and 24, were received from the 
NPRC.  The DA Form 20 confirmed that Mr. R. served in Vietnam 
in 1966 and 1967.  However, the record of assignments portion 
of the DA Forms 20 and 24 only provided information with 
respect to Mr. R.'s assignments for the periods from 1957 to 
1962, and from 1969 to May 1983.  Service personnel records 
accompanying the DA Forms 20 and 24 disclosed that Mr. R. had 
more than 20 years of active service between 1957 and 1983, 
including from October 1965 to October 1968, and that he was 
awarded the Purple Heart for wounds received in April 1967 
while attached to the 176th Aviation Company.  Thus, the 
Board concluded that it was clear that Mr. R. had served with 
the 176th Aviation Company at least in April 1967.  The Board 
also determined that it was apparent that the service 
personnel records obtained were incomplete, insofar as they 
conspicuously failed to provide any other information 
concerning Mr. R.'s duty assignments for 1967.  Therefore, 
the Board remanded this case and requested that the RO 
contact the NPRC and request that they proved a complete copy 
of Mr. R.'s personnel record (including any DA Form 20), to 
specifically include service personnel records documenting 
Mr. R.'s record of assignments for 1967, and associate it 
with the claims file.   

In October 2001, Mr. D.R. submitted an additional statement 
in support of the appellant's contentions.  At that time, Mr. 
R. indicated that he did not know if the appellant was 
"officially assigned" to the 176th Aviation Combat 
Helicopters.  However, Mr. R. recalled that the unit had two 
servicemen with the appellant's last name and that both men 
were on flight status.  Therefore, Mr. R. noted that both men 
actively participated in combat missions and were under enemy 
gunfire on a daily basis.  

In October 2001, the RO requested that the NPRC provide the 
DA Form 20 for Mr. D.R. for the period of service from 
October 22, 1965 to October 21, 1968.  In December 2001, the 
NPRC responded that Mr. R.'s DA Form 20 was "not in file."  
The NPRC sent a copy of a DD Form 214 and an enlistment 
contract, but those forms did not show any of the units Mr. 
R. was assigned to during the period in question.   

In October 2001, the RO received outpatient treatment records 
from the White River Junction VAMC, from September to October 
2001.  The records show intermittent treatment for the 
appellant's PTSD.  

In November 2001, the RO received a September 1994 decision 
from the Social Security Administration (SSA).  The September 
1994 SSA decision showed that at that time, the SSA 
determined that the appellant was disabled under the Social 
Security Act and was thereby entitled to Social Security 
disability benefits. According to the SSA decision, the 
appellant's primary diagnosis was of an anxiety disorder and 
his secondary diagnosis was of an affective disorder.  The 
decision was primarily based on VA outpatient treatment 
records which showed intermittent treatment for the 
appellant's PTSD.


II.  Initial Matters

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  
Among other things, this law redefines the obligations of the 
Department of Veterans Affairs  with respect to notice and 
the duty to assist.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
38 U.S.C.A. § 5103A (West Supp. 2001); See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).  The amendments were effective November 9, 2000, 
except for the amendment to 38 C.F.R. § 3.156(b) which is 
effective August 29, 2001.  Except for the amendment to 
38 C.F.R. § 3.156(a), the second sentence of 38 C.F.R. 
§ 3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  

Under the new legislation, the VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A (West Supp. 
2001).

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. 
§ 7104(a).  The Secretary shall consider all information and 
lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2001).  

The Board has considered the effect of this new legislation 
as it pertains to the appellant's claim and finds that no 
further development is necessary as to this issue.  Bernard 
v. Brown, 4 Vet. App. 384 (1993).  In the instant case, the 
evidence of record shows that the appellant underwent VA PTSD 
examinations in February 1994 and June 2000.  In addition, 
the RO has received VA outpatient treatment records, from 
September 1993 to November 1999 and September to October 
2001, which pertain to treatment for the appellant's PTSD, 
and a VA medical statement by Dr. Weeks, dated in March 1994.  
Moreover, the RO has also received relevant OR-LL's from the 
USASCRUR, and a September 1994 SSA decision with associated 
VA outpatient treatment records.  Furthermore, lay statements 
from Mr. S.G. and Mr. D.R. have been submitted in support of 
the appellant's contentions.  

In light of the above, it is the Board's determination that 
there is no indication that there are additional documents 
that have not been obtained and would be pertinent to the 
present claim.  The appellant has been accorded the 
opportunity to present evidence and argument in support of 
the claim, including at a personal hearing and a hearing 
before the undersigned Board Member.  The Board also 
concludes that the discussions in the rating decisions, the 
statement of the case, the supplemental statements of the 
case, the appellant's testimony at his personal hearing and 
before the undersigned Board Member, and in the letters sent 
to the appellant from the RO during the course of the appeal 
have in effect informed him of the information and evidence 
that would be needed to substantiate his claim and comply 
with the VA's notification requirements.  See 38 U.S.C.A. 
§ 5103.   

The RO made all reasonable efforts to assist the appellant in 
obtaining evidence necessary to substantiate his claim.  No 
reasonable possibility exists that any other assistance would 
aid in substantiating the claim and the RO has met its duty 
to assist the appellant.  38 U.S.C.A. § 5103A (West Supp. 
2001).  No further development is required in order to comply 
with VA's duty to assist.


III.  Analysis

In general, service connection may be granted for a 
disability resulting from a disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 
& Supp. 2001); 38 C.F.R. § 3.303(a) (2001).

The Board notes that the requirements for service connection 
for PTSD under 38 C.F.R. § 3.304(f) were changed effective 
March 7, 1997.  Where a law or regulation changes after a 
claim has been filed or reopened, but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to an appellant applies unless 
Congress provided otherwise or permitted the Secretary to do 
otherwise and the Secretary does so.  See Marcoux v. Brown, 9 
Vet. App. 289 (1996); Karnas v. Derwinski, 1 Vet. App. 308 
(1991); see also VAOPGCPREC 11-97 (1997).

In the instant case, the Board notes that the appellant filed 
his initial claim for service connection for PTSD in February 
1994.  Thus, given the fact that this case is currently 
pending before the Board, and in light of the fact that the 
regulations regarding service connection for PTSD changed 
effective March 7, 1997, the Board determines that the 
appellant's claim of entitlement to service connection for 
PTSD must be evaluated under both the old and the new 
regulations in order to determine which version is most 
favorable to him.  See Karnas v. Derwinski, supra.  

Prior to March 7, 1997, the requirements for service 
connection for PTSD under 38 C.F.R. § 3.304(f) included the 
following: (1) medical evidence establishing a clear 
diagnosis of the disorder; (2) credible supporting evidence 
that the claimed in-service stressor actually occurred; and 
(3) a link, established by medical evidence, between current 
symptomatology and the claimed in-service stressor.  38 
C.F.R. § 3.304(f); See also Cohen v. Brown, 10 Vet. App. 128, 
138 (1997) (citing Moreau v. Brown, 9 Vet. App. 389, 394-95 
(1996)).  If the claimed stressor is related to combat, 
service department evidence that the veteran engaged in 
combat, or that the veteran received an award of the Purple 
Heart, Combat Infantryman Badge, or other similar combat 
citation, will be accepted as conclusive evidence of the 
claimed in-service stressor, absent evidence to the contrary.  
See Cohen, supra (quoting 38 C.F.R. § 3.304 (f)); see also VA 
ADJUDICATION PROCEDURE MANUAL M-21-1, Part VI, 7.46 (Oct. 11, 
1995) (hereinafter VA MANUAL 21-1).

Evidence to support a PTSD claim must be evaluated in light 
of the places, types and circumstances of service as 
evidenced by service records, the official history of each 
organization in which the veteran served, the military 
records, and all pertinent medical and lay evidence.  The 
requirements vary depending upon whether or not the veteran 
engaged in combat with the enemy.  38 U.S.C.A. § 1154(b); 38 
C.F.R. §§ 3.303, 3.304(f); West v. Brown, 7 Vet. App. 70, 75 
(1994); Hayes v. Brown, 5 Vet. App. 60, 66 (1993).

If there is no combat experience, or if there is a 
determination that the veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  It is not 
sufficient to simply rely on service in a combat zone.  
Zarycki v. Brown, 6 Vet. App. 91, 99 (1993).  Nor is the 
veteran's lay testimony alone sufficient to establish the 
occurrence of the alleged stressor.  In such cases, the 
record must contain service records or other corroborative 
evidence which substantiates or verifies the veteran's 
testimony or statements as to the occurrence of the claimed 
stressor.  See West v. Brown, 7 Vet. App. at 76; Zarycki v. 
Brown, 6 Vet. App. at 98.  In Doran v. Brown, 6 Vet. App. 
283, 290-91 (1994), the United States Court of Appeals for 
Veterans Claims (Court)(formerly the United States Court of 
Veterans Appeals), held that "the absence of corroboration 
in the service records, when there is nothing in the 
available records that is inconsistent with other evidence, 
does not relieve the BVA of its obligations to assess the 
credibility and probative value of the other evidence."  
West, Zarycki, and Doran cited a provision of the VA MANUAL 
21-1 which has now been revised as to "Evidence of Stressors 
in Service" to read, in part,... "[C]orroborating evidence 
of a stressor is not restricted to service records, but may 
be obtained from other sources."  Since the October 1995 
revision of the VA MANUAL 21-1, the Court has held that the 
requirements in 38 C.F.R. § 3.304(f) for "credible 
supporting evidence" means that the "appellant's testimony, 
by itself, cannot, as a matter of law, establish the 
occurrence of a noncombat stressor."  See Moreau, 9 Vet. 
App. at 395; Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).

The Board would note that the VA has adopted the fourth 
edition of the American Psychiatric Association's DIAGNOSTIC 
AND STATISTICAL MANUAL FOR MENTAL DISORDERS (DSM-IV) in 
amending 38 C.F.R. §§ 4.125 and 4.126.  See 61 Fed.Reg. 
52695-52702 (1996).  The standard as to whether a stressor is 
sufficient to trigger PTSD is a subjective standard, 
requiring exposure to a traumatic event and a response 
involving intense fear, helplessness, or horror.  See Cohen, 
10 Vet. App. at 153 (Nebeker, C.J., concurring).

Effective March 7, 1997, the requirements for service 
connection for PTSD under 38 C.F.R. § 3.304(f) include the 
following: (1) medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a), (2) a link, established 
by medical evidence, between current symptoms and an in- 
service stressor, and (3) credible supporting evidence that 
the claimed in-service stressor occurred.  See 64 Fed. Reg. 
32,807 (1999) (to be codified at 38 C.F.R. § 3.304(f) 
(effective March 7, 1997)).  The Board notes that under 38 
C.F.R. § 4.125(a), a diagnosis of a mental disorder, 
including PTSD, must conform to the criteria of Diagnostic 
and Statistical Manual for Mental Disorders (DSM-IV).  38 
C.F.R. § 4.125 (2001).

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f) (2001).

By way of analogy, the Board observes that in regards to the 
relationship between the old regulations and the VA MANUAL 
21-1, the Court in Cohen, 10 Vet. App. at 139, stated that 
where the manual imposed requirements not in the regulations 
that were unfavorable to the claimant, those additional 
requirements could not be applied against the veteran.  
However, where the manual and regulations overlapped, the 
manual was irrelevant.  Thus, in light of the above 
principles, the Court essentially held that manual provisions 
would only be discussed if they could be read as more 
favorable to the veteran.

In applying the above principles to the instant case, the 
Board notes that when comparing the old PTSD regulations with 
the new, it appears that both sets of regulations essentially 
require credible supporting evidence that the appellant's 
claimed in-service stressor actually occurred, and that there 
is a link, established by medical evidence, between current 
symptomatology and the claimed in-service stressor.  However, 
the Board observes that the two sets of regulations differ in 
regards to the requirements for establishing a diagnosis of 
PTSD.  The new criteria appears to impose an additional 
requirement that was not required under the old regulations, 
namely that the medical diagnosis of PTSD has to be in 
accordance with DSM-IV.  

In regard to the appellant's stressors, the appellant has 
consistently reported that his primary stressor involved his 
experiences as a volunteer door gunner on helicopters with 
the 176th Aviation Company for six months, ending in 
approximately November 1967, with a particular stressful 
incident occurring in October or November 1967 in which he 
received enemy fire while flying at night and was unable to 
return fire.  The Board notes that based on the appellant's 
claimed in-service stressor, the appellant was diagnosed with 
PTSD in February 1994 and June 2000 VA PTSD examinations.  
The examiners determined that there was a direct link between 
the appellant's current symptomatology and his claimed in-
service stressor.  However, the Board observes that the 
appellant's personnel records do not provide supporting 
evidence for his claimed in-service stressor.  In fact, the 
appellant's personnel records show that while he was 
stationed in Vietnam, from December 1966 to December 1967, he 
served in the 167th Signal Company and not the 176th Aviation 
Company, and his MOS throughout his period of time in Vietnam 
was as a radio relay and carrier attendant, and not as a door 
gunner.  Moreover, in attempting to confirm the appellant's 
claimed stressor, the RO contacted Mr. S.C., the unit 
Historical Officer for the 167th Aviation Company during the 
period of time from December 1966 to December 1967, in order 
to determine whether it was a practice in the Aviation 
Company to accept volunteers from other units with non-combat 
MOS's to fly as door gunners on their off duty hours, and Mr. 
C. responded that combat missions were flown with fully 
qualified crew members, which the appellant was not.

In light of the above, the RO determined that the appellant's 
only verified stressor was that it was possible that the 
appellant flew in a helicopter as a passenger on non-combat 
missions, and requested that the examiner from the 
appellant's June 2000 VA examination review the examination 
report and advise whether or not the above stressor was 
sufficient to support the diagnosis of PTSD.  In an addendum, 
dated in September 2000, the examiner from the appellant's 
June 2000 VA examination stated that if he was only able to 
consider the stressor of flying in a helicopter in a non-
combat mission, he could not find a diagnosis of PTSD.  Thus, 
the Board notes that when the appellant's claimed stressor is 
accepted as true, the medical evidence of record shows that 
there is a clear diagnosis of PTSD with a direct link between 
the appellant's current symptomatology and the in-service 
stressor.  However, when the appellant's only verified 
stressor is that it was  possible that he flew in a 
helicopter as a passenger on non-combat missions, then there 
is no credible medical evidence establishing a clear 
diagnosis of PTSD.  Accordingly, in light of the above, the 
question in this case becomes whether or not there is 
credible supporting evidence that the appellant's claimed in-
service stressor actually occurred.  

In the instant case, as previously stated, the appellant has 
testified that his primary stressor involved his experiences 
as a volunteer door gunner on helicopters with the 176th 
Aviation Company, with a particular stressful incident 
occurring in October or November 1967 in which he received 
enemy fire while flying at night and was unable to return 
fire.  In support of the appellant's contentions, Mr. S.G. 
and Mr. D.R. have submitted statements essentially 
corroborating the appellant's claimed stressor.  In Mr. G.'s 
January 1996 statement, Mr. G. indicated that in 1967, he was 
stationed at Chu Lai with the 101st Airborne Division and 
that at that time, he knew the appellant and had personally 
witnessed him as he flew as a door gunner with the 176th 
Aviation Company.  In addition, in the February 2000 
statement from Mr. R., Mr. R. indicated that the appellant 
was a door gunner in the 176th Aviation Company and had 
worked under combat conditions.  In a second statement from 
Mr. R., dated in October 2001, Mr. R. noted that he did not 
know if the appellant was "officially assigned" to the 176th 
Aviation Combat Helicopters, but that the unit had two 
servicemen with the appellant's last name and both men were 
on flight status.  The Board observes that the RO attempted 
to verify whether or not Mr. R. was in the 176th Aviation 
Company during the time specified by the appellant, and that 
while the evidence obtained by the RO from the NPRC showed 
that Mr. R. had served with the 176th Aviation Company at 
least in April 1967, the NPRC was unable to provide the DA 
Form 20 for Mr. R. for the period of service in question, 
from October to November 1967.   However, as stated above, 
the evidence did show that Mr. R. had served in the 176th 
Aviation Company very close to the time period in question.  
Moreover, the examiner from the appellant's June 2000 VA 
examination stated that he found the appellant to be credible 
in the description of his in-service stressors. Thus, in 
light of the above, the Board finds the appellant's 
statements and testimony, as well as the statements from Mr. 
G. and Mr. R., to be credible.  

When, after consideration of all procurable and assembled 
data, a reasonable doubt arises regarding service origin, the 
degree of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  Reasonable doubt arises 
when there is an approximate balance of positive and negative 
evidence which does not satisfactorily prove or disprove a 
claim.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board recognizes that the appellant's personnel records 
are negative for any evidence showing that he served with the 
176th Aviation Company as a door gunner.  However, it is the 
Board's determination that the appellant has provided 
credible supporting evidence which corroborates his claimed 
in-service stressor as a door gunner with the 176th Aviation 
Company.  Therefore, under the circumstances of this 
particular case, the Board concludes that the evidence of 
record raises an issue of reasonable doubt, the benefit of 
which should be resolved in the appellant's favor.  Thus, in 
light of the above, it is the Board's determination that the 
appellant's clinical diagnosis of PTSD is supported by the 
post-service evidence as to the symptomatology, the 
occurrence of an in-service stressor, and the connection of 
the present condition to the in-service stressor.  
Accordingly, granting the appellant every benefit of the 
doubt, the Board finds that the record supports a grant of 
service connection for PTSD under both the old and new PTSD 
regulations.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (2001).







ORDER

Entitlement to service connection for post-traumatic stress 
disorder is granted.   





		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

